Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 9, 10, 11, and 19 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 3 and 4, 10, and 19, respectively, of U.S. Patent Number 11,012740 B2. Although the claims are not identical, they are not patentably distinct from each other because the claims of the present invention are similar in scope to that of U. U.S. Patent Number 11,012740 B2. with obvious wording variations. For example:

Claims of U.S. Patent No. 11,012,740 B2


1. A video processing method, comprising:

identifying, by a computing device, a first and a second target image frames decoded from a video;



allocating, by the computing device, a first special effect element for the first target image frame, and 



allocating a second special effect element for the second target image frame, wherein the first special effect element differs than the second special effect element;






forming, by the computing device, a first drawing interface frame by filling the first target image frame and the first special effect element into a first drawing interface, and 




forming, by the computing device, a second drawing interface frame by filling the second target image frame and the second special effect element into a second drawing interface, wherein the first target image frame and the second target image frame are each employed as a background; and



outputting, by the computing device, the first and the second drawing interface frames respectively corresponding to the first and the second target image frames.


9. The method of claim 1, further comprising:




10. The method of claim 1, further comprising:


identifying, by the computing device, a feature or an object in the video; and

determining, by the computing device, an image frame identified as having the feature or the object as the first or the second target image frame.


determining, by a computing device, target image frames corresponding to a dynamic special effect in a video, the target image frames including a first and a second target image frames;

determining, by the computing device, an attribute and coordinates of a first special effect element corresponding to the dynamic special effect in the first target image frame, and 

determining, by the computing device, an attribute and coordinates of a second special effect element corresponding to the dynamic special effect in the second target image frame;

rendering, by the computing device, the first special effect element on a drawing interface based on the attribute and the coordinates of the first special effect element, and 

forming, by the computing device, a first drawing interface frame with the dynamic special effect by filling the first image frame into the drawing interface as a background;

after forming the first drawing interface frame, clearing the drawing interface;

after clearing the drawing interface, rendering, by the computing device, the second special effect element on the drawing interface based on the attribute and the coordinates of the second special effect element, and forming a second drawing interface frame with the dynamic special effect by filling the second target image frame into the drawing interface as a background; and

outputting, by the computing device, the first and the second drawing interface frames respectively corresponding to the first and the second target image frames.


9. The method according to claim 1, further comprising:




3. The method according to claim 1, further comprising:

identifying, by the computing device, a feature in the video; and

determining, by the computing device, image frames identified as having the feature as the target image frames.

4. The method according to claim 1, further comprising:

identifying, by the computing device, an object in the video; and

determining, by the computing device, image frames identified as having the object as the target image frames.


From the above comparison, the limitations of claims 1, 9, 10, 11, and 19 of the present invention are clearly covered by claims 1, 9, 3 and 4, 10, and 19, respectively of U.S. Patent Number 11,012740 B2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al., U.S. Patent Publication Number 2002/0015050 A1 in view of Luo et al., U.S. Patent Publication Number 2016/0350981 A1.

Claim 1:
Kawai discloses a video processing method, comprising: 
identifying, by a computing device, a first and a second target image frames decoded from a video (see Paragraphs 0019-0020– Kawai discloses this limitation in that video image data may be extracted from a video and reconfigured as still-frame image information, producing a sequence of still-frame images from the video.); 
forming, by the computing device, a first drawing interface frame by filling the first target image frame and the first special effect element into a first drawing interface, and forming, by the computing device, a second drawing interface frame by filling the second target image frame and the second special effect element into a second drawing interface (see Figures 8A-8B and Paragraph 0116– Kawai discloses this limitation in that the original still-frame D1i is used as a background to be combined with a word bubble effect D2k. Also see Paragraph 0082 – Kawai discloses this limitation in that for Figures 9A-9D, still-frame image work can be efficiently performed, wherein effects may be added to a background image, the background image being the four frames, D11-D14 of Figure 7.), wherein the first target image frame and the second target image frame are each employed as a background (see Paragraph 0022 – Kawai discloses this limitation in that the special effect may be added to the background image of each frame.); and 
outputting, by the computing device, the first and the second drawing interface frames respectively corresponding to the first and the second target image frames (see Paragraph 0119 and Figures 9A-9D – Kawai discloses this limitation in that the special effect may be repeated over four output frames.).  
Kawai fails to expressly disclose:
allocating, by the computing device, a first special effect element for the first target image frame, and allocating a second special effect element for the second target image frame, wherein the first special effect element differs than the second special effect element.
Luo teaches:
allocating, by the computing device, a first special effect element for the first target image frame, and allocating a second special effect element for the second target image frame, wherein the first special effect element differs than the second special effect element (see Paragraph 0042 – Luo teaches this limitation in that special effect variation information may be included in the special-effect attribute information across a number of frames of the 3D special-effect images required to be generated.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Kawai, to include:
allocating, by the computing device, a first special effect element for the first target image frame, and allocating a second special effect element for the second target image frame, wherein the first special effect element differs than the second special effect element
for the purpose of generating a desired dynamic effect to be observed when the plurality of frames are continuously displayed (see Paragraph 0042). Further, both Kawai and Luo are concerned with creating special effects over multiple frames.

Claim 2:
The combination of Kawai and Luo teaches the method of claim 1, further comprising: 
presenting, by the computing device, the first and the second target image frames on a graphic interface see Paragraphs 0019-0020– Kawai discloses this limitation in that video image data may be extracted from a video and reconfigured as still-frame image information, producing a sequence of still-frame images from the video.); 
presenting, by the computing device, an identifier identifying a dynamic special effect on the graphic interface, the dynamic special effect including the first and the second special effect elements (see Paragraph 0112 and Figure 8A – Kawai discloses this limitation in that the word video image information (bubble effect) is identified and acquired, in element D2k.); and 
in response to receiving a selection of the identifier, determining, by the computing device, the first and the second special effect elements of the dynamic special effect are to be added to the first and the second target image frames (see Figures 9A and 9B – Kawai discloses this limitation in that the stand-in data (word bubble effect) is in different positions in each of the first and second frame, and is positioned relatively to a snow man in each frame.).
  
Claim 5:
The combination of Kawai and Luo teaches the method of claim 1, further comprising: 
extracting, by the computing device, a first feature from the first target image frame and a second feature from the second target image frame (see Paragraph 0117 – Kawai discloses this limitation in that extracted animation video image information may include that one snow man is drawn in the first frame, and that two snow men are drawn in the second frame.);
comparing, by the computing device, the first feature and the second feature with a preset action feature to determine whether the first feature and the second feature each correspond to the preset action feature (see Paragraph 0122 – Kawai discloses this limitation in that the stand-in data (which creates the special effect of a speech bubble) is intended to change the animation video image information of the frames having a snow man.); and 
00144.0698.01US (17PCT170/TS-2)38in response to determining the first feature and the second feature each correspond to the preset action feature, determining, by the computing device, the first and the second target image frames are image frames to be identified (see Paragraph 0123 – Kawai discloses this limitation in that the four-frame animation video image information and the word stand-in are determined and then combined.).  

Claim 6:
The combination of Kawai and Luo teaches the method of claim 1, wherein the first and the second target image frames both include an object, and wherein the first special effect element is rendered at a first position relative to the object in the first target image frame and the second special effect element is rendered at a second position relative to the object, the second position being different than the first position (see Figures 9A and 9B – Kawai discloses this limitation in that the stand-in data (word bubble effect) is in different positions in each of the first and second frame, and is positioned relatively to a snow man in each frame.).  

Claim 7:
The combination of Kawai and Luo teaches the method of claim 1, further comprising: 
after forming the first drawing interface frame, clearing, by the computing device, the first drawing interface to form the second drawing interface (see Figures 9A and 9B – Kawai discloses this limitation in that the image on the first frame is fully removed and replaced in the second frame with a different set of images.), wherein after the first drawing interface is cleared to form the second drawing interface, the second drawing interface frame is formed by filling the second target image frame into the second drawing interface (see Figures 8A-8B and Paragraph 0116– Kawai discloses this limitation in that the original still-frame D1i is used as a background to be combined with a word bubble effect D2k. Also see Paragraph 0082 – Kawai discloses this limitation in that for Figures 9A-9D, still-frame image work can be efficiently performed, wherein effects may be added to a background image, the background image being the original frames, D11-D14 of Figure 7.).  

Claim 8:
The combination of Kawai and Luo teaches the method of claim 1, wherein the first and the second target image frames are positioned in the video between a first and a second non-target image frames, the method further comprising: 
performing, by the computing device, video encoding, in a time sequence, of the first non- target image frame, the first and the second drawing interface frames, and the second non-target image frame, to form a video file (see Paragraph 0114 – Kawai discloses this limitation in that the still-frame image information DOUT is encoded and compressed. Also see Paragraph 0127 – Kawai further discloses that the encoded and compressed information DOUT is organized within the greater series of the comic (non-target frames).).  

Claim 9:
	As indicated in the above rejection, the combination of Kawai and Luo teaches every limitation of claim 1. Kawai fails to expressly disclose:
normalizing, by the computing device, coordinates of the first or the second special effect element respectively based on a size of the first or the second target image frame.  
	Luo teaches:
normalizing, by the computing device, coordinates of the first or the second special effect element respectively based on a size of the first or the second target image frame (see Paragraph 0052 – Luo teaches this limitation in that the position coordinates may be determined by certain rules including the trajectory algorithm. Also see Paragraph 0044 – Luo further teaches this limitation in that the position information is affected by variation information such as size variation information.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, disclosed in Kawai, to include:
allocating, by the computing device, a first special effect element for the first target image frame, and allocating a second special effect element for the second target image frame, wherein the first special effect element differs than the second special effect element
for the purpose of generating a desired dynamic effect to be observed when the plurality of frames are continuously displayed (see Paragraph 0042). Further, both Kawai and Luo are concerned with creating special effects over multiple frames.

Claim 10:
The combination of Kawai and Luo teaches the method of claim 1, further comprising: 
identifying, by the computing device, a feature or an object in the video (see Paragraph 0117 – Kawai discloses this limitation in that extracted animation video image information may include that one snow man is drawn in the first frame, and that two snow men are drawn in the second frame.) and 
determining, by the computing device, an image frame identified as having the feature or the object as the first or the second target image frame (see Paragraph 0117 – Kawai discloses this limitation in that the snow man animation film base is extracted on ‘n’ frames, in this example four.).  


Claims 11, 12, and 15-18:
	Claims 11, 12, and 15-18 are the device claims corresponding to the method of claims 1, 2, and 5-8. As indicated in the above rejections, the combination of Kawai and Luo discloses every limitation of claims 1, 2, and 5-8. Further, Kawai discloses:
A video processing device (see Paragraph 0017), comprising: a memory storing computer program instructions (see Paragraph 0158); and a processor coupled to the memory and configured to execute the computer program instructions and perform (see Paragraph 0160) a method.
Thus, the combination of Kawai and Luo teaches every limitation of claims 11, 12, and 15-18, per the rejections of claims 1, 2, and 5-8 above.

Claims 19 and 20:
	Claims 19 and 20 are the non-transitory computer-readable storage medium claims corresponding to the method of claims 1 and 2. As indicated in the above rejections, the combination of Kawai and Luo discloses every limitation of claims 1 and 2. Further, Kawai discloses:
A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform (see Paragraph 0158) a method.
Thus, the combination of Kawai and Luo teaches every limitation of claims 19 and 20, per the rejections of claims 1 and 2 above.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawai and Luo in view of Sakai, Koji, U.S. Patent Publication Number 2016/0191819 A1.


Claim 3:
	As indicated in the above rejection, the combination of Kawai and Luo teaches every limitation of claim 1. The combination fails to expressly disclose:
detecting, by the computing device, a contact between a fingertip of a user and the graphic interface; 
identifying, by the computing device, a moving trace of the contact, the moving trace including a first position and a second position; and 
identifying, by the computing device, an image frame corresponding to the first position as the first target image frame and an image frame corresponding to the second position as the second target image frame.  
Sakai teaches:
detecting, by the computing device, a contact between a fingertip of a user and the graphic interface (see Paragraph 0065 – Sakai teaches this limitation in that a user may perform a touch operation with a finger on a screen.); 
identifying, by the computing device, a moving trace of the contact, the moving trace including a first position and a second position (see Paragraph 0071 – Sakai teaches this limitation in that a user may select a center point with their finger and slide it to a second position. Also see Paragraph 0065 – Sakai further teaches this limitation in that the user performs a touch operation on the screen within multiple frames.); and 
identifying, by the computing device, an image frame corresponding to the first position as the first target image frame and an image frame corresponding to the second position as the second target image frame (see Paragraph 0066 and Figure 6 – Sakai teaches this limitation in that in each frame, the finger input creates the special effect within said frame.).  

detecting, by the computing device, a contact between a fingertip of a user and the graphic interface; 
identifying, by the computing device, a moving trace of the contact, the moving trace including a first position and a second position; and 
identifying, by the computing device, an image frame corresponding to the first position as the first target image frame and an image frame corresponding to the second position as the second target image frame
for the purpose of allowing the user to see a special effect in real time during live view or playback (see Paragraph 0030. Further, both Kawai and Sakai are concerned with generating special effects across on displayed images.

Claim 4:
	As indicated in the above rejection, the combination of Kawai and Luo teaches every limitation of claim 1. The combination fails to expressly disclose:
detecting, by the computing device, a contact between a fingertip of a user and the graphic interface; 
identifying, by the computing device. a first time corresponding to a start of the contact and a second time corresponding to a release of the contact, the first time and the second time defining therebetween a time period; and 
identifying, by the computing device, two image frames positioned within the time period of the video as the first and the second target image frames.  
Sakai teaches:
detecting, by the computing device, a contact between a fingertip of a user and the graphic interface (see Paragraph 0065 – Sakai teaches this limitation in that a user may perform a touch operation with a finger on a screen.); 
identifying, by the computing device, a first time corresponding to a start of the contact and a second time corresponding to a release of the contact, the first time and the second time defining therebetween a time period (see Paragraph 0066 – Sakai teaches this limitation in that the user may start a gesture at one point and in accordance with touch velocity, pressure, and time, carry out a slide operation in a radial direction to select regions that are subject to the special effect (in the case of still images from video, this would correspond to a portion of time).); and 
identifying, by the computing device, two image frames positioned within the time period of the video as the first and the second target image frames (see Paragraph 0067 – Sakai teaches this limitation in that based on the velocity, the regions that are subject to the special effect may be selected.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method, taught in the combination of Kawai and Luo, to include:
detecting, by the computing device, a contact between a fingertip of a user and the graphic interface; 
identifying, by the computing device. a first time corresponding to a start of the contact and a second time corresponding to a release of the contact, the first time and the second time defining therebetween a time period; and 
identifying, by the computing device, two image frames positioned within the time period of the video as the first and the second target image frames
for the purpose of allowing the user to see a special effect in real time during live view or playback (see Paragraph 0030. Further, both Kawai and Sakai are concerned with generating special effects across on displayed images.

Claims 13 and 14:
	Claims 13 and 14 are the device claims corresponding to the method of claims 3 and 4. As indicated in the above rejections, the combination of Kawai and Luo discloses every limitation of claims 3 and 4. Further, Kawai discloses:
A video processing device (see Paragraph 0017), comprising: a memory storing computer program instructions (see Paragraph 0158); and a processor coupled to the memory and configured to execute the computer program instructions and perform (see Paragraph 0160) a method.
Thus, the combination of Kawai and Luo teaches every limitation of claims 13 and 14, per the rejections of claims 3 and 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al., U.S. Patent Publication Number 2017/0193280 A1 teaches a method for generating special effects over social media content over multiple frames (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ashley M Fortino/              Examiner, Art Unit 2143                                                                                                                                                                                          
/JENNIFER N WELCH/               Supervisory Patent Examiner, Art Unit 2143